DETAILED ACTION
The amendment dated 4-5-2021 is acknowledged.
Claims included in the prosecution are 42, 47, 49, 51-55, 57-65, 70, 73-77 and 79-88.
The following are the rejections.			
Claim Rejections - 35 USC § 103
1.	Claims 42, 47, 49, 51-55, 57-65, 70, 73-77 and 79-88 are rejected under 35 U.S.C. 103 as being unpatentable over Barenholz (US 2013/0052259) by itself or in combination with Cullis (US 2013/0236534) and Shan (Cancer Chemother Pharmacol 58, pp. 245-255, 2006).
Barenholz teaches liposomal formulations containing vincristine sulfate and topotecan for the treatment of cancer. The compounds are loaded into the liposomes using ammonium sulfate gradient and the outer medium is exchanged. The formulations could be in the form of a Kit. As evident from paragraph 0141, the  when the original hydration medium has a pH 5.5 (implying that the internal pH is 5.5, the final external pH is 8.5. Although in experimental section, Barenholz uses phosphatidylcholine in in one embodiment Barenholz teaches the use of sphingomyelin and cholesterol (Abstract, 0034, 0056, 0057, 0060, 0078, 0101, 0110, 0141, 0162, 0169, 0174, 0193-0196 and claims). Although in paragraph 0202 Barenholz teaches the external medium pH of 5.7 and in paragraph 0194 Barenholz teaches that the solubility of vincristine is higher at lower pH and in paragraph 0141 he teaches the external pH of 8.5.  It would have been obvious to one of ordinary skill in the art to create an ammonium sulfate gradient with lower interior pH and higher external pH and prepare vincristine compositions with higher hydrogen ion concentrations inside with a reasonable expectation of success. 
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant while admitting that the prior art compositions are ready to use, argues about the instability without any experimental comparison; according to applicant, “the prior art preparations do not remain so-the chemical instability of vincristine can limit the shelf-life stability of vincristine sulfate liposome injection. Applicant argues once again that stability studies for MARQIBO seem to show that VSLI degradation occurred within 24 hours of constitution at room temperature. Applicant quote a (Development of a stable single-vial liposomal formulation for vincristine (2019) and argue that the article describes the complications associated with MARQIBO preparation and administration.
 	This argument is not persuasive. First of all, as pointed out repeatedly in the previous actions,  it is unclear as to what MARQIBO preparation is, what the internal pH of the liposomes and outside pH and what phospholipids used are and whether vincristine or vincristine sulfate is used in the preparation. Furthermore, MARQIBO was not used in the rejection. Secondly, the comparison should be with prior art compositions cited and not with MARQIBO preparation. 
	With regard to Barenholz, applicant argues the following:
	“As to the instant obviousness rejections, we note that in order to make a proper prima facie case of obviousness, the Office must show: 1) that all elements of 
The cited references do not teach or suggest each element of the instant claims
Barenholz relates to methods of improving the stability of liposomes. The document does not relate to methods of improving the stability or purity of the active compound within liposome compositions and, in particular, to methods of improving the stability or purity of vincristine with liposome compositions.
The stability of the liposome compositions described in Barenholz was not attributed to the pH of the first and second aqueous buffer, but to the selection of a rigid liposome-forming lipid, hydrogenated soy phosphatidylcholine (HSPC) which, the authors posit, led to a lipid bilayer at rigid liquid ordered phase, and its combination with cholesterol, DSPE-2 kPEG and remote loading ([0209]). As such, upon reading Barenholz, the skilled person would not be motivated to adjust the pH of the liposome compositions, but the composition of lipids.”
	These arguments are not persuasive. With regard to applicant’s arguments that Barenholz teaches HSPC and its combination with DSPC-PEG and remote loading and as such upon reading Barenholz, the skilled person would not be motivated to adjust the pH of the liposome compositions, but the composition of lipids, the Examiner points out that as pointed out in the office action, in one embodiments Barenholz teaches 
	As pointed before, one of the embodiments of Barenholz is sphingomyelin and as also pointed out above, the inner suggested pH in Barenholz is 5.5 and outer pH is 8.5 and applicant has not compared Barenholz with instant composition to show that vincristine or vincristine sulfate in Barenholz’s liposomes is unstable and in instant liposome they are and show that it is unexpected. Applicant points out to paragraph 0077 and Table and which apparently shows the lesser impurities and stability over the monitoring period. As noted in paragraph 0077 (applicant’s response on page 12), the comparison is between instant formulation and MARQIBO formulation and not with Barenholz’s formulation of vincristine sulfate.
	Applicant’s arguments that Barenholz teaches multiple drug loading and the loading of multiple drugs contrasts with instant claims. This argument is not persuasive since Barenholz in examples might have used two drugs loaded into the liposomes, but Barenholz teaches loading of drugs using ammonium sulfate suggesting the pH values and it is within the skill of the art to load a single drug or two drugs based on the method taught by Barenholz irrespective of how many times Barenholz uses the term, ‘synergy’ between two drugs. 
Applicant argues that neither Cullis nor Shan rectifies this shortcoming, as neither reference teaches nor suggests the claimed “wherein the continuous aqueous phase and the stabilizing aqueous solution have a pH difference of at least 2 pH units”. .  
2.	Claims 42, 47, 49, 51-55, 57-65, 70, 73-77 and 79-88 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/081887 in combination with Barenholz (US 2013/0052259) and Cullis (US 2013/0236534) both cited above.
WO discloses the same sphingomyelin/cholesterol liposomal composition encapsulating vincristine sulfate with an internal buffer at lower pH and external buffer with higher pH and a method of treatment of lymphoma, leukemia, myeloma and neuroblastoma. The inside pH of the liposomes is about 3.5 to about 5.5 and outside is about 9 which is dibasic sodium phosphate constituting a pH of about 7 to about 7.5 (Abstract, pages 3-7, 9-13, 15-16 and claims). 
What is lacking in WO is the teaching of the internal aqueous buffer having ammonium sulfate in the pH gradient created.
The teachings of Cullis, and Barenholz have been discussed above.

	Applicant’s arguments have been fully considered, but are found to be persuasive. The examiner has already addressed applicant’s arguments regarding Barenholz and Cullis. The only argument by applicant  is that WO does not rectify the shortcoming of Barenholz and Cullis. This argument is not persuasive since WO teaches vincristine sulphate using the pH gradients with the internal pH of about 3.5 to 5.5 and outer pH of 7 to 7.5 and the loading of vincristine sulfate using  ammonium sulfate gradient is taught by Barenholz.
3.	Claims 42, 47, 49, 51-55, 57-65, 70, 73-77 and 79-88 are rejected under 35 U.S.C. 103 as being unpatentable over Webb (5,741,516) or Bowman (Cancer Research, vol. 54, pp. 28830-2833, 1994) or Bally (5,595,756) or WO 00/59473 in combination with Barenholz or Cullis.
Webb discloses loading of vincristine sulfate into sphingomyelin-cholesterol liposomes by a pH gradient and a method of treatment of cancer. The internal pH of the buffer is 4 or 2 and the external pH is 7.2 to 7.6 (Abstract, col. 2, line 28 through col. 3, line 34, Examples and claims).
	Bowman discloses loading of vincristine sulfate into liposomes by a pH gradient and a method of treatment of cancer. The internal pH of the buffer is 4 or 2 and the external pH is 7.2 to 7.6 (Abstract and Materials and Methods).

WO discloses a sphingomyelin/cholesterol liposomal composition encapsulating vincristine sulfate with an interior citrate buffer with a pH between 3 and 4 and exterior alkaline phosphate buffer with a pH or 7 or 7.5. The compositions are used for primary, relapsed or refractory forms of cancer. The liposomal vincristine is administered with other chemotherapeutic agents in combination therapy (Abstract, pages 10, 16, 22-23, example 1 and claims).
What is lacking in these references is the teaching of a kit.
Barenholz and Cullis as discussed above, teach liposomal compositions containing vincristine and that the formulation which could be in the form of kits.
It would have been obvious to one of ordinary skill in the art to formulate the compositions of Webb, Bally. Bowman and WO in the form of kits since vincristine liposomal compositions could be formulated as kits as taught by Barenholz and Cullis.
Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already addressed applicant’s arguments regarding Barenholz and Cullis. Applicant argues that Bowman describes the sphingomyelin- cholesterol liposome encapsulated with vincristine used in MARQIBO. These teachings have been discussed above. Applicant provides no specific arguments regarding Bally, and Webb.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


4.	Claims 42, 47, 49, 51-55, 57-65, 70, 73-77 and 79-88 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,801,874. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to a process of preparation of the same vincristine composition claimed in instant application and method of treatment of cancer. Instant method of stabilizing the composition would have been obvious since instant claims do not recite how the composition is stabilized and since it is the same composition which is patented, method of stabilization claims would have been obvious to one of ordinary skill in the art.
	Applicant requests the rejection be held in abeyance. The rejection is maintained.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612